Citation Nr: 0012642	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97- 20 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to December 
1971.  Her appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for multiple sclerosis in January 1995.  
The veteran initiated an appeal of that decision, but she did 
not perfect the appeal.

2.  An April 2000 letter from a VA examiner bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously submitted is 
so significant it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claim is plausible and capable of 
substantiation when viewed in the light most favorable to the 
claim.


CONCLUSIONS OF LAW

1.  The RO's January 1995 decision denying service connection 
for multiple sclerosis is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.1103 (1999).

2.  The evidence submitted since January 1995 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for multiple sclerosis have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim of entitlement to service connection 
for multiple sclerosis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for 
multiple sclerosis.  The RO denied the veteran's initial 
claim in January 1995 on the basis that it believed that she 
had not submitted a confirmed diagnosis that she had multiple 
sclerosis, and further, there was no evidence that multiple 
sclerosis had manifested itself within seven years of her 
active service.  The RO considered private and VA medical 
reports, outpatient treatment notes, hospital records, and 
the veteran's service medical records.  The RO informed the 
veteran of the denial by a letter of January 1995.  She 
disagreed with the decision by a letter of April 1995, but 
she did not perfect her appeal; thus, the decision is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103 (1999).  

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet.App. 127, 135 (1993).  New and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See generally Elkins 
v. West, 12 Vet.App. 209 (1999); see generally Winters v. 
West, 12 Vet.App. 203 (1999).

Evidence associated with the claims file since January 1995 
includes private and VA medical treatment records, including 
a July 1996 letter from Ivan Stanko, M.D., in which he 
reported his belief that the veteran had multiple sclerosis.  
The record also contains a VA opinion made in April 2000 
based on an examiner's review of the claims file.  These 
competent medical opinions concerning whether the veteran has 
multiple sclerosis bear directly and substantially upon the 
specific matter under consideration because they are 
probative of the issue at hand.  The RO denied the veteran's 
initial claim based partly on the lack of a current 
diagnosis.  Thus, any evidence that the veteran has multiple 
sclerosis is inherently probative of the issue at hand.  The 
evidence is new in that it was not considered at the time of 
the original decision; it did not even exist at that time.  
Moreover, the Board concludes that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, the new 
evidence goes directly to the heart of the claim and 
therefore it must be considered, especially in light of the 
fact that the evidence is presumed to be credible for the 
purposes of determining whether the claim should be reopened.  
See Justus v. Pricipi, 3 Vet.App. 510, 513 (1992).  As such, 
the Board concludes that the veteran's claim must be reopened 
on the basis of the submission of new and material evidence.

The Board must now determine whether the veteran has 
submitted a well grounded claim.  The Board further holds 
that the veteran has submitted such a claim because the 
evidence makes her claim plausible and possibly meritorious; 
thus, it is well grounded under 38 U.S.C.A. § 5107(a).  In 
other words, the VA opinion of April 2000 constitutes 
sufficient evidence that the veteran's claim is plausible.  
The Board must comply with its duty to assist the veteran.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for multiple 
sclerosis is reopened, found to be well grounded, and to this 
extent only, granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist her in developing her claim.  In 
this case, the VA examiner in April 2000 stated that he had 
reviewed the record and the veteran did, indeed, have a 
neurological disorder, but it was unclear whether that 
disorder was multiple sclerosis and when the disorder began.  
However, the examiner also indicated that various MRI reports 
reflected findings were not consistent with a diagnosis of 
multiple sclerosis-specifically, the examiner indicated that 
given the normality of the veteran's MRI scan in 1987, he 
suspected that the areas of apparently decreased signal may 
have been artificial.  Nevertheless, the examiner stated that 
a person could have multiple sclerosis with a normal MRI, but 
that such a scenario was extremely unusual.  The examiner was 
also disturbed that many of the examiners had concluded that 
the veteran's neurological difficulties were not actually 
genuine.  The examiner nevertheless found it reasonable that 
the veteran's condition dated back to at least 1975, when the 
first mention of a hemiparesis appeared in the record.  
However, he further stated:

Prior to accepting this diagnosis, 
however, I would strongly recommend that 
the [veteran] be re-evaluated and to 
undergo a thorough neurological 
examination, a lumbar puncture with 
testing for IgG index and measurement of 
oligoclonal bands, MRI scanning of her 
head and spinal cord, and repeat multi-
modality evoked potential testing.  If 
all of these tests are normal and, in 
particular, if her examination remains 
elaborated, I would not accept the 
diagnosis of [multiple sclerosis].  I 
would also not accept the diagnosis if 
she refused to be tested for it.

In light of this VA examiner's opinion, the Board is 
remanding this case to the RO for further development:

1.  The veteran should be afforded a 
thorough neurological examination to 
conform with the April 2000 opinion and 
in order to ascertain the nature, extent, 
and etiology of her disorder.  The 
veteran should be advised that the April 
2000 opinion makes it especially 
important that she cooperate with the 
testing, in light of the fact that the 
preponderance of evidence does not yet 
show that a reliable, definitive 
diagnosis of multiple sclerosis has been 
established.  In other words, the 
examiner in April 2000 would not accept a 
diagnosis of multiple sclerosis without 
further testing and there are factors to 
suggest that she may not have multiple 
sclerosis.  The veteran's claims file 
should be made available to the examiner, 
and all necessary tests and studies 
should be accomplished.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran has multiple sclerosis.  If so, 
the examiner should offer an opinion as 
to whether multiple sclerosis manifested 
itself within the applicable seven year 
presumption period following the 
veteran's separation from service, i.e., 
prior to January 1979.  All opinions and 
conclusions expressed must be accompanied 
by a complete rationale.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this remand.  If the 
report is deficient, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim for 
entitlement to service connection for 
multiple sclerosis.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



